PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/074,558
Filing Date: 1 Aug 2018
Appellant(s): ROSSI et al.



__________________
Vincent K. Shier
(Reg. # 50,552)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Isozaki et al. (JP 2006/265663 A), including the machine translation, hereinafter Isozaki (originally of record from the IDS dated August 1, 2018). 

Regarding claim 1, Isozaki teaches a steel composition consisting of, in mass percent: C ≤0.15%, Si ≤3.0%, Mn ≤1.0%, Ni 0.05-7.0%, Cr 8.0-18.0%, Cu ≤3.0%, N≤0.1, Mo ≤3.0%, and iron and inevitable impurities (Pg. 2 [7]; specifically Pg. 3 [2] of 0.2-0.8 of Mn, Pg. 3 [7] for 0.005-0.07% N, Pg. 3 [9] for 0.5-3.0% Cu and Pg. 3 [10] for 0.5-2.0% Mo; noting these ranges overlap the claimed ranges, and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)) for use as steel in a transmission belt (Abstract) (corresponding to for manufacturing components).  
The limitation “wherein said steel composition is suitable for manufacturing components intended to be used in facilities for processing and transformation of petroleum products” is a characteristic of the described steel (“suitable for”).  As Isozaki recognizes and teaches a steel composition with the same elements with overlapping amounts of elements, one would reasonably expect the composition of Isozaki to possess the claimed property (“suitable for manufacturing components intended to be used in facilities for processing and transformation of petroleum products”), absent an objective showing (MPEP 2112).

Regarding claims 2, 3 and 12, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches and may comprise up to 0.06% P, up to 0.01% S, up to 0.05% Ti, (Pg. 2 [7]; Pg. 3 [8]; Pg. 3 [3]-[4]; noting these ranges overlap the claimed range, and where the prima facie case of obviousness exists (MPEP 2144.05 I); P, S and Ti are known iron impurities).

Regarding claims 4 and 5, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises C at less than 0.15% (Pg. 2 [7]; noting this range overlaps the claimed range, and where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically 0.085% C in example B3 (Pg. 7 Table; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  

Regarding claim 6, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises Si ≤ 3.0% (Pg. 2 [7]; noting this range overlaps the claimed range, and where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I), specifically 1.64% in example A6 (Pg. 7 Table; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  

Regarding claim 7, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises copper ≤ 3.0% (Pg. 2 [7]; noting this range overlaps the claimed range, and where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically 1.97% in example A7 (Pg. 7 Table; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  

Regarding claim 8, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises Ni 0.05-7.0%, (Pg. 2 [7]; noting this range overlaps the claimed prima facie case of obviousness exists (MPEP 2144.05 I)), specifically 1.19% in example B2 (Pg. 7 Table; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  

Regarding claim 9, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises Mn ≤1.0%, specifically 0.2-0.8% (Pg. 2 [7]; Pg. 3 [2]; noting these ranges overlap the claimed range, and where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).  

Regarding claim 10, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprises N ≤0.1%, specifically 0.005-0.07% (Pg. 2 [7]; Pg. 3 [7]; noting these ranges overlap the claimed range, and where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).  

Regarding claim 13, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches comprising: phosphorus and sulfur as impurities (Pg. 2 [7]; Pg. 7 Table, A7, where S and P are known impurities in steel1).

Regarding claim 14, Isozaki teaches each limitation of claim 1, as discussed above, and further teaches wherein the percentages by weight of silicon [Si], copper [Cu], and nickel [Ni] satisfy the following inequalities: 
[Si] < 1.5*(0.3[Cu] + [Ni])		for [Si] < 2.5 %;

and 
[Cu] < [Ni] (Pg. 2 [7]; Pg. 3 [9]; 2.4% Cu and 2.7% Ni are within the parameters set by the instant application and by Isozaki and meet condition 3, for conditions 1 and 2, the right side total is 5.13, which meets the first condition [where Si <2.5%] and the second condition [when Si is less than 2.565%, which is greater than the 2.5% specified], and is also within the allowable ranges of the instant application and Isozaki).

Claim 11 is rejected under 35 U.S.C. as being unpatentable over Isozaki in view of Oku et al. (US 2012/0085513 A1), hereinafter Oku, originally of record in the non-final rejection dated August 20, 2020.

Regarding claim 11, Isozaki teaches each of the limitations of claims 1 and 2, as discussed above.  Isozaki does not teach comprising from 0.005% to 0.03% of aluminum.
Oku, in the similar field of endeavor, steel compositions comprising C, Mn, Si, Cu, Cr, Ni, N, Mo and Fe in amounts that overlap those taught by Isozaki (Isozaki- Pg. 2 [7]; Oku- [0014]), teaches Al in a range of 0.01-6% ([0039]; noting these ranges overlap the claimed ranges, and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Isozaki to incorporate using aluminum in a range of 0.01-6% taught by Oku.  The motivation for doing so would have been to include sufficient Al to improve high temperature oxidation characteristics (minimum amount) while avoiding decreases in manufacturability (maximum amount) ([0039]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki in view of Lecour et al. (US 2002/0129876 A1), hereinafter Lecour, originally of record in the non-final rejection dated October 09, 2019.

Regarding claim 15, Isozaki teaches each of the limitations of claim 1 as discussed above.  Isozaki does not teach which comprises at least one part of a tubular component.
Lecour, in the same field of endeavor, of steel compositions comprising C, Mn, Ni, Cu, N, Cr, Si, and Mo (Abstract), teaches the steel used in a tube ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Isozaki to incorporate the steel used in a tube taught by Lecour.  The motivation for doing so would have been to use a steel with good anti-coking properties to produce equipment for use in petrochemical processes where coke can be formed ([0020]) and thereby reduce the nuisance of coke deposition in industrial units ([0005]).

Regarding claim 16, Isozaki in view of Lecour teaches each of the limitations of claim 15, as discussed above.  Isozaki does not teach: wherein the at least one part is designed to be placed in contact with atmosphere containing coke.
Lecour, in the same field of endeavor, teaches the steel used in a tube and the tube as equipment can be used in a petrochemical process in which coke may form ([0073-[0075]); the described processes are gaseous and the coke is contained in the atmosphere when produced before depositing on a catalyst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified Isozaki to incorporate the steel used in a tube and the tube as equipment can be used in a petrochemical process in which coke may form taught by Lecour.  The motivation for doing so would have been to use a steel with good anti-coking .

(2) Response to Argument
Appellant states the Examiner must demonstrate that there was a reasonable expectation of success and suggestion to do what appellant has done which is not persuasive.  A reasonable expectation of success is not required, nor is a suggestion to do what the appellant has done, MPEP 2144.05 I, states where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In this case the claimed ranges argued by the appellant (Mo and Ni), are completely encompassed by the ranges of Isozaki, with significant overlap.  Furthermore, this significant overlap is itself a reasonable expectation of success for the prior art producing the claimed invention, which does not rely on a conclusory statement, but is a reasonable interpretation of the overlap of Isozaki over the claimed compositional ranges.

Appellant further argues unexpected results, which is not persuasive.  The improved coking performance referenced as the unexpected result is not claimed in claim 1 and is only tangentially claimed in a single dependent claim (16).  In fact, claim 16 is open to extremely broad interpretation as “in contact with atmosphere containing coke” is not limited to an amount of coke in the atmosphere, but could be air containing a minor amount of coke and the phase of coke itself is not specified.

In the data referred to by the appellant, the Mo percentage is never outside of the claimed range for any comparative examples, and is therefore not persuasive at defining the range required.  Regarding the Ni range, the only comparative example with an amount of Ni higher than the allowed range, also has silicon beyond that allowed by the claim (comparative 

Appellant alleges that the Examiner has not explained why she doubt’s the inventor statement, which is not persuasive for the reasons outlined in the above paragraph (also in the Final Rejection dated January 29, 2021), which clearly states why she believes the data is not persuasive to support the unexpected results.  Specifically, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (MPEP 716.02(b)), which is not present in the specification.  One would expect a deviation from the claimed invention to produce a noted adverse or detrimental impact on the desired outcome, which is not shown for the Mo range, nor the Ni upper limit.  Therefore the data presented is not commensurate in scope with the claim and is not persuasive.

 In response to appellant's argument that the claimed invention requires the steel composition to be suitable for manufacturing components for use in facilities for processing and transformation of petroleum products, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is prima facie obviousness determination (MPEP 2144.07).  In this case, the steel of Isozaki is capable of being used in facilities for processing and transformation of petroleum products.  Further, appellant alleges this statute does not apply to obviousness rejections, which is not supported by the MPEP.

Regarding claim 11, appellant argues that Oku does not provide any basis to provide a steel composition that is suitable for manufacturing components to be used in facilities for processing and transformation of petroleum products, which is not persuasive as Oku is only relied upon to teach a level of aluminum.  Further the suitability for manufacturing components is intended use, addressed by Isozaki, as discussed above.

Regarding claims 15 and 16, appellant argues that Lecour does not provide any basis to provide a steel composition that is suitable for manufacturing components to be used in facilities for processing and transformation of petroleum products, which is not persuasive as Lecour is not relied upon to teach this, as it is intended use addressed by Isozaki as described above.

In summary, the appellant has not demonstrated a direct correlation between the  composition and the claimed superiority of their product, over that claimed by Isozaki, nor that the steel taught by Isozaki is structurally different from a steel suitable for manufacturing components for use in facilities for processing and transformation of petroleum products.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KATHERINE A CHRISTY/Examiner, Art Unit 1784
                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784     

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 By extrinsic evidence, see “Analysis of Sulphur, Phosphorus and Silica in Metals, Alloys, Inorganic Compounds and Solvents” by Upadhya et al., Bhabha Atomic Research Centre, 1999, (originally of record in the non-final rejection dated October 09, 2019) Pg. 2 [1], Ln. 4, “In iron ore, sulphur and phosphorus are always present” (iron ore is a main component of steel) and Pg. 2 [7] Lns. 1-2, “In the case of steel, impurities like manganese, phosphorus, sulphur and silicon affect the properties”.